BISCHOFF, J.
Not one of the numerous exceptions taken on the trial presents error. Some were taken to rulings which were wholly discretionary, while others are valueless, because the ground of the objection was not stated. Cruikshank v. Gordon, 118 N. Y. 178, 23 N. E. Rep. 457. Nor was it error to allow the jury, on retiring, to take with them documents which were in evidence. Howland v. Willetts, 9 N. Y. 170. Plaintiff sued to recover $475, a balance alleged to be due him for moneys received by defendants to his use. Defendants denied the indebtedness, and asserted a counterclaim for services rendered as attorneys and counsellors at law at plaintiff’s instance and. request. The value of those services was conceded for the purposes of the trial to be the amount claimed. None but issues of fact were involved in the trial. The judgment of affirmance of the%eneral term of the court below is conclusive upon us as to the weight of the evidence. Rowe v. Comley, 11 Daly, 318; Smith v. Pryor, (Com. Pl. N. Y.) 9 N. Y. Supp. 636; Arnstein v. Haulenbeek, (Com. Pl. N. Y.) 11 N. Y. Supp. 701. The submission of the evidence to the jury without objection conceded its sufficiency for that purpose, (Barrett v. Railroad Co., 45 N. Y. 628,) and, in the absence of an exception to the denial of a motion that a verdict be directed for plaintiff on the cause of action alleged in the complaint or the counterclaim interposed by answer, or that the counterclaim be dismissed for failure of proof, we are precluded from all inquiry whether there was any evidence to support defendants’ recovery, (Schwinger v. Raymond, 105 N. Y. 648, 11 N. E. Rep. 952.) Judgment of the general term of the court below affirmed, with costs. All concur.